OFFICE   OF THE   ATTORNEYGENERAL     OF TEXAS

                                     AIJSTI N
                                                                 b
-c-
 ,--
                                                                 d”’   ’
                                       :.       ‘_
         ,, ”

                                             ,.,~~~   $@
       The Texas 3tats Soard of k%dicialXxasimrb)
       913494% Texas Eiak Buil%ing
       xxa&w, Teas                                     n
     _.     ‘_




                                                                                787



          The Texas Btatu Soasd of   Kedioal   ?~a&ners, Pa@   2


          this question, it is, of COUPRO, necessary that the Dwrd dster-
          tine when the gm%leulcr t?plioas& attazded and gaduated from
          a partioularnedloal sahool, aad detcrtina whotimr mch medical
          school was, at t%% tihX+,e *repUta~Uiuedhal ~Ch00lr" If a
          partloular~~txiioal school, during a cart&n period of time, was
          not a nputable   mdioal scbcol, tha Emrd omnot deter&no that
          to be true and at the sapi tl~e permit a;Tplioants who graduated
          tram that school duriw thut period of tim to take the exorsl-
          RRtlORS.   It in tha chsractar of the mdlaal school frm which
          the ap?llcsnt C;raQuated which oontrols, and not the time of his
          application to the ijoardfor exiif&iation.
                     The resoluttimzassed by the "3oardIs not ontlrely
          ofear. :i:8 uro unable to dater&n8    rhehhar the Board, an Keg 21,
          1959, d&cm&nod that she Chicago Kedioal School was not at
          that tins.and never had been a wr8pUtiible   r;sdlcnlSO~OO~,~ with-
          in the noaning of th% statutes,    or wliihethor
                                                        tiiefinding of the
          8ocrd with resyect to tho r~putableness.ofthe school had only
          prospeotiveoperation, or whether ~tiha finding of the Board with
F.        raspsot t;o tka reputabl%n%as   of the school had refereaoe to a
          statod period of tino~n&.eqmassctd in the r%solutlon.Wh~thss
          been said above, in aoutrtictioa  with srhathairbesn said by this
          ddpartmcntin opinion So. O-2930; however, is, %webelieve, en-
          tirely atiflclent~toenalrlsthe Eoard to deterlrine    wL;etherthe
          particular a~@.cafits for exauimtion shsuld be permitted to
          tRk0 .EQCbOX~R~tiJRfl.




                                                     Yours very truly